Order entered July 25, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00198-CV

                           THE STATE OF TEXAS, Appellant

                                             V.

 CASH AUTO SALES, INC. F/K/A/ LARRY LAKE D/B/A CASH AUTO SALES AND
VIP FINANCE OF TEXAS, INC. F/K/A TRAVIS LAKE D/B/A VIP FINANCE, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-96-11528

                                         ORDER
       Before the Court is appellees’ July 20, 2018 unopposed motion for an extension of time

to file a brief. We GRANT the motion and extend the time to August 23, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE